Citation Nr: 0725673	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic peripheral neuropathy, right cervical area, 
C3-C4, residuals of a gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, service connection was 
established for post traumatic peripheral neuropathy, right 
cervical area, C3-C4, and a 10 percent rating was assigned, 
effective July 16, 2004.  The veteran submitted a notice of 
disagreement with the rating assigned, and this appeal 
ensued.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A copy of the transcript of that hearing is of record.

At the June 2007 hearing, the veteran's representative raised 
the issue of whether there was clear and unmistakable error 
in the October 2004 rating decision in that service 
connection was not separately awarded for muscle damage in 
the cervical muscles.  This issue has not been adjudicated by 
the agency of original jurisdiction, and it is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, it is contended that a rating in excess of 10 
percent is warranted for the service-connected nerve damage 
in the cervical spine area.  At the recent personal hearing, 
the veteran testified that he worked in construction and that 
his pain had increased in recent years.  He experienced sharp 
pain when he lifted an object.  He sometimes felt a dull pain 
in his neck area.  The veteran reported he often had to take 
time off from work due to his symptoms.  Specifically, he 
lost 3-4 days per month due to his cervical spine 
manifestations.  He continued to be seen by his private 
physician for his complaints.  He also felt that he had 
symptoms in his left shoulder.  

At the June 2007 hearing, the representative requested that 
the claim be remanded for a contemporaneous examination.  He 
pointed out that the most recent evaluation was in 2004.  The 
Board agrees, especially in view of the contentions that the 
pathology is more severely disabling than in the past.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cervical spine condition, on appeal.  
This is to include records from his 
private physician, Greg Barhole, M.D., at 
Ultra Pain Medical Group, and from 
Pascack Imaging Associates.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  With any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the RO/AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  Schedule the veteran for an 
appropriate VA examination of 
neurological and orthopedic symptoms, 
for the purpose of determining the 
nature and severity of his service-
connected peripheral neuropathy of the 
right cervical area, C3-C4 and 
residuals thereof.  The claims folders 
and any additional evidence secured, 
must be made available to and reviewed 
by the examiner prior to completion of 
the examination report, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies or tests should be 
performed.

The examiner must fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses related to the 
veteran service-connected peripheral 
neuropathy of the right cervical area, 
C3-C4.  The examiner should identify 
any nerve(s) affected by the veteran's 
service- connected peripheral 
neuropathy.   
Any muscular or orthopedic findings 
should also be reported.  A complete 
rationale for all opinions must be 
provided.

3.  Upon completion of the above 
requested development and any 
additional development deemed 
appropriate, readjudicate the issue on 
appeal.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of all evidence 
received since the May 2005 SSOC and 
discussion of all pertinent laws and 
regulations.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



